     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                                   Criminal No. 18-189 (DWF)

                    Respondent-Plaintiff,

v.                                                                MEMORANDUM
                                                             OPINION AND ORDER
Tyler Jay Clark,

                    Petitioner-Defendant.


                                   INTRODUCTION

      This matter is before the Court on Petitioner-Defendant Tyler Jay Clark’s

(“Petitioner”) pro se Motion under 28 U.S.C. § 2255 to vacate, correct or set aside

sentence. (Doc. No. 313.) The Government opposes the motion. For the reasons set forth

below, the Court respectfully denies Petitioner’s motion.

                                    BACKGROUND

      On August 6, 2018, Petitioner, along with other individuals, was charged with:

Count 1 (conspiracy to distribute 50 grams or more of actual methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846); Count 4 (possession with

intent to distribute 50 grams or more of actual methamphetamine in violation of 21

U.S.C. §§ 841(a)(1) and 841(a)(1)(A)); Count 5 (possession of firearms in furtherance of

a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)); and Count 6 (being a

felon in possession of firearms in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)).
     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 2 of 8




       The charges against Petitioner resulted from a search of his residence (the

“Property”) on June 21, 2018. The search was conducted pursuant to a state search

warrant. Investigator Caleb Tesdahl (“Inv. Tesdahl”) from the Rochester Police

Department applied for the warrant. (Doc. No. 318-1 (“Warrant Application”).) During

the search, Inv. Tesdahl seized 173 grams of methamphetamine, 2.23 grams of cocaine

laced with fentanyl, 17.02 grams of marijuana, two firearms, and over a hundred rounds

of ammunition from Petitioner’s bedroom. (Doc. No. 318-1 (“Property Report”).)

Inv. Tesdahl seized a third firearm from a motorcycle that Petitioner had been riding the

night before the search. (Id.)

       On September 18, 2018, Petitioner’s counsel filed pretrial motions including a

motion to suppress the evidence seized from the Property. (Doc. No. 70.) On

September 27, 2018, Petitioner’s counsel informed the Court that an agreement had been

reached and that Petitioner withdrew the pretrial motions. (Doc. No. 105.)

       On October 24, 2018, Petitioner pled guilty to Counts 4 and 5 of the Indictment.

(Doc. Nos. 132 (Hearing Minutes) & 134 (Plea Agreement).) Petitioner acknowledged

the following:

              The defendant understands and agrees that he has certain rights to
              file pretrial motions in this case. As part of this plea agreement, and
              based upon the concessions of the United States contained herein,
              the defendant knowingly, willingly and voluntarily agrees to
              withdraw the motions he has previously filed and to give up the right
              to file any additional pretrial motions in this case.

(Plea Agreement § 3.)




                                             2
     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 3 of 8




       On May 17, 2019, the Court sentenced Petitioner to 180 months—120 months on

Count 4 and 60 months on Count 5 to run consecutively. (Doc. No. 272.)

       On February 10, 2020, Petitioner filed the present petition for post-conviction

relief pursuant to 28 U.S.C. § 2255. He asserts that his counsel was ineffective for failing

to argue that the search warrant was issued without a showing of probable cause and that

the Leon good-faith exception did not apply. The Government opposes the petition.

                                      DISCUSSION

       Title 28, United States Code, Section 2255, provides that a prisoner “may move

the court which imposed the sentence to vacate, set aside, or correct the sentence.” In

making such a motion, a § 2255 action requires a prisoner to show that he or she is

entitled to such extraordinary relief because:

              [T]he sentence was imposed in violation of the Constitution or
              laws of the United States, or that the court was without
              jurisdiction to impose such sentence, or that the sentence was in
              excess of the maximum authorized by law, or is otherwise subject
              to collateral attack . . .

28 U.S.C. § 2255(a). If the court finds such a defect in sentencing, “the court shall vacate

and set the judgment aside and shall discharge the prisoner or resentence him or grant a

new trial or correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b).

       A § 2255 request for relief “is reserved for transgressions of constitutional rights

and for a narrow range of injuries that could not have been raised on direct appeal and, if

uncorrected, would result in a complete miscarriage of justice.” United States v. Apfel,

97 F.3d 1074, 1076 (8th Cir. 1996). The United States Constitution guarantees that the

accused “shall enjoy the right . . . to have the Assistance of Counsel” in criminal


                                              3
     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 4 of 8




prosecutions. U.S. Const. amend. VI. To prevail on a claim for ineffective assistance of

counsel under § 2255, however, a defendant must overcome a “heavy burden.” United

States v. Apfel, 97 F.3d at 1076. To overcome that burden, a defendant must first “show

that counsel’s performance was deficient.” Strickland v. Washington, 466 U.S. 668, 687

(1984). The deficiency must be “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687, 693. Second,

the defendant must establish that the deficient performance actually prejudiced the

defense. Id. To establish that there was a deficient performance, the defendant must

show that the errors were not the result of “reasonable professional judgment.” Id. at

690. There is a strong presumption “that counsel . . . rendered adequate assistance.” Id.

A defendant must prove, then, with “a probability sufficient to undermine confidence in

the outcome,” that “but for the counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694.

       On a motion to suppress, a district court should not make a de novo determination

of probable cause. United States v. Reivich, 793 F.2d 957, 959 (8th Cir. 1986). Instead,

the decision to issue the warrant should be upheld if it is supported by substantial

evidence in the record. Id. (citation omitted). A valid search warrant “must be based

upon a finding by a neutral and detached judicial officer that there is probable cause to

believe that evidence, instrumentalities or fruits of a crime, [or] contraband . . . may be

found in the place to be searched.” United States v. Proell, 485 F.3d 427, 430 (8th Cir.

2007) (citation omitted). Probable cause means a “fair probability” that the object of the




                                              4
     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 5 of 8




search warrant may be found in the place to be searched. Id. (citation omitted). This

determination is made by considering the totality of the circumstances. Id.

       Defendant argues that the information supporting the search warrant did not

establish probable cause. The Court disagrees.

       The facts contained in the application for the search warrant and supporting

affidavit, which was signed by Inv. Tesdahl as the affiant, include the following:

             a description of the Property to be searched, including a photograph of the
              Property;

             an explanation of Inv. Tesdahl’s experience and training, including that in
              both drug cases and serving search warrants;

             Inv. Tesdahl received an anonymous tip that Petitioner was living at the
              Property with Janae Lynn Nelson (“Nelson”) and that the Petitioner was
              selling drugs and in possession of a handgun;

             Inv. Tesdahl researched Petitioner and determined that Petitioner had an
              active felony warrant for a probation violation related to a prior conviction
              for fifth-degree possession of a controlled substance;

             Inv. Tesdahl determined that Petitioner was on probation and had three
              prior felony convictions for fifth-degree possession (2014, 2015, and 2016);

             Inv. Tesdahl determined that Nelson also had a 2014 fifth-degree
              possession conviction and had the Property listed on her driver’s license;

             In the 72 hours prior to the application, Inv. Tesdahl conducted surveillance
              at the Property and witnessed: Petitioner and Nelson at the Property;
              people and vehicles stopping at the property on a daily basis and for periods
              of time ranging from a couple of minutes to a couple of hours; that on some
              occasions people would arrive and keep their vehicles running while they
              went inside for a short while; and that on one occasion, a vehicle registered
              to, and appearing to be driven by, Brandon Michael Hennessy
              (“Hennessy”), arrived at the subject property and left within 40 minutes;




                                             5
     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 6 of 8




             Inv. Tesdahl determined that Hennessy had a prior conviction for fifth-
              degree possession;

             based on Inv. Tesdahl’s experience and training, he believed that the “short
              term” traffic he observed at the Property was consistent with controlled
              substance sales and that drug activity was occurring at the Property; and

             Inv. Tesdahl was aware that it is not uncommon for persons with a known
              drug history to associate with others who use or distribute controlled
              substances.

(Doc. No. 318-1.)

       Under the totality of circumstances, the Court finds that the affidavit sufficiently

establishes probable cause to support a warrant to search the Property. In particular, the

evidence as a whole creates a reasonable probability that the search of the Property would

lead to the discovery of evidence of a crime, instrumentalities or fruits of a crime, or

contraband. The supporting affidavit offered a clear nexus between drug trafficking and

the Property, provided the substance of an anonymous tip connecting Petitioner to drug

trafficking at the Property, provided independent police corroboration via surveillance at

the Property in the preceding 72 hours, considered information regarding criminal history

(prior drug activities) that linked Petitioner to Nelson and Hennessy, and offered Inv.

Tesdahl’s opinion as to why the “short-term” traffic at the Property suggested drug

activity. Because the search warrant was supported by probable cause, any effort by

Petitioner’s counsel to suppress the evidence obtained from the search would have been

futile. As such, Petitioner cannot establish prejudice for not doing so.1


1
       The Court also notes that even if there was no probable cause supporting the
search warrant, the Leon good-faith exception would apply. See United States v. Leon,
468 U.S. 897, 922-923 (1984). Under the Leon good-faith exception, “disputed evidence

                                              6
     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 7 of 8




       Based on the record before the Court, there is no reason for the Court to further

explore any credibility issues with respect to Petitioner’s claims. A § 2255 motion can be

dismissed without a hearing when: (1) defendant’s allegations, if accepted as true, would

not entitle him to relief; or (2) the allegations cannot be accepted as true because they are

contradicted by the record, are inherently incredible, or are conclusions, rather than

statements of fact. Engelen v. United States, 68 F.3d 238, 240 (8th Cir. 1995). The Court

concludes that no evidentiary hearing is required in this case.

       Finally, an appeal cannot be taken from a final order denying a motion under

§ 2255 without a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(B)(2006);

Fed. R. App. P. 22(b)(1). A court cannot grant a COA unless the applicant has made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). The

Court has considered whether the issuance of a COA is appropriate. In that context, the

Court concludes that no issue raised is “debatable among reasonable jurists.” Flieger v.

Delo, 16 F.3d 878, 882-83 (8th Cir. 1994) (citing Lozado v. Deeds, 498 U.S. 430, 432

(1991) (per curiam)). Petitioner has not, therefore, made the “substantial showing of the

denial of a constitutional right” necessary for the issuance of a COA. 28

U.S.C. § 2253(c)(2).




will be admitted if it was objectively reasonable for the officer executing a search warrant
to have relied in good faith on the judge’s determination that there was probable cause to
issue the warrant.” United States v. Grant, 490 F.3d 627, 632 (8th Cir. 2007) (citing
United States v. Leon, 468 U.S. at 922).

                                              7
     CASE 0:18-cr-00189-DWF-SER Document 332 Filed 07/31/20 Page 8 of 8




                                     CONCLUSION

       The record before this Court entirely forecloses any notion that Petitioner received

ineffective assistance of counsel under Strickland. Based upon the presentations and

submissions of the parties, the Court having carefully reviewed the entire procedural

history and record in this matter, and the Court being otherwise duly advised in the

premises, the Court hereby enters the following:

                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Petitioner Tyler Jay Clark’s pro se Motion under 28 U.S.C. § 2255 to

vacate, correct or set aside sentence (Doc. No. [313]) is respectfully DENIED.

       2.     No evidentiary hearing is required in this matter.

       3.     No Certificate of Appealability will be issued to Petitioner.

       4.     This matter is DISMISSED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: July 31, 2020                                s/Donovan W. Frank
                                                   DONOVAN W. FRANK
                                                   United States District Judge




                                             8
